DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 29 August 2022.
2.         Claims 2, 9, 16 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 2-22 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 2-22 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 2-22 to provide statutory support and the rejection is maintained.

Response to Arguments

Applicants’ arguments filed 29 August 2022 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees per Applicants’ request for reconsideration.  Still commensurate to the two part subject matter eligibility framework decision in the Federal court decision in Alice Corp. Pty. Ltd. V. CLS Bank International et al., (Alice), 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”):  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicants submit that: (2) Shah et al. (Shah) (US 2015/0235275) does not teach or suggest the broadly recited limitations in at least amended independent Claim 2: “do not disclose or suggest how the confidence scores are determined”.  There is no recitation or mention in Applicants’ claims of “confidence scores” but the Examiner cited Applicants’ broad recitation of “level of confidence” as (confidence metrics) (Shah, see at least paragraphs 6, 7, 46).  At least independent Claim 2 has been amended with new broadly recited limitations of which Applicants argue the cited prior art of Shah does not teach [see Remarks page 10].  With regard to argument (2), the Examiner respectfully disagrees.  However as seen below in the maintained prior art rejection, the Examiner has mapped these broadly recited claim limitations as broadly and reasonably interpreted and commensurate to the above rejection under 35 USC 101.  Additionally, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) and the rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 9-22 are each focused to a statutory category namely “system; non-transitory computer program product” sets.  However, “method” claims 2-8 STILL do not recite any computer architecture components that support the claim limitations, meaning a person could be performing these steps manually/mentally.  At least independent Claim 2 should recite the same components as independent Claim 9 in the body of Claim 2.  Despite this failure to pass Step 1, the Examiner continues with the analysis.
Step 2A:  Prong One: Claims 2-22 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“obtaining a first identifier;
obtaining a second identifier;
determining, using a classifier trained on a plurality of mappings between a plurality of identifiers and a plurality of users, a probability that the first identifier and the second identifier are associated with a first user, wherein the classifier is trained to generate a probability that two input identifiers are associated with a particular user, the determining comprising;
determining one or more features associated with each of the first identifier and the second identifier, and
applying the classifier to the features of the first identifier and the second identifier to generate the probability of classifying the first identifier and the second identifier as associated with the first user;
determining that the probability that the first identifier and the second identifier are associated with the first user probability satisfies a specified level of confidence;
bridging the first identifier and the second identifier in response to the determining that the probability satisfies a specified level of confidence; and
performing, using the bridging of the first identifier and the second identifier, an action associated with the first use based on activity associated with both the first identifier and the second identifier” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Method Claims 2-8 do not recite any computer architecture components to in the body of at least Claim 2 stated for reasons cited in above Step 1 analysis.  For independent Claims 9 and 16, there is no further definition as to specifically how the “obtaining; determining; applying; bridging; performing” step limitations are performed besides with the use of a general-purpose computer utilizing pre-programmed software.  Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 2-22: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally perform a bridging of a first identifier and a second identifier with an action associated with a first user.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 3-8) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Method Claims 2-8 do not recite any computer architecture components to in the body of at least Claim 2 stated for reasons cited in above Step 1 analysis.  For independent Claims 9 and 16, there is no further definition as to specifically how the “obtaining; determining; applying; bridging; performing” step limitations are performed besides with the use of a general-purpose computer utilizing pre-programmed software.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 2-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; non-transitory computer program products’ devices”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicants’ published Specification ¶’s 26-34, 41) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “user mapping service (105)” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 2-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (Shah) (US 2015/0235275).
With regard to Claims 2, 9, 16, Shah teaches a method/system/one or more non-transitory computer program products comprising:  at least one programmable processor; a machine-readable medium storing instructions that, when executed by the at least one programmable processor (see at least paragraph 122, FIG. 11), cause the at least one programmable processor to perform operations comprising:

obtaining a first identifier (user identifier is associated with a physical device identifier or an application identifier; periodically obtaining a plurality of sets of activity data that is each associated with user profile data and a specific one of the user identifiers of the device graph and associating such obtained user profile and activity data with their respective user identifiers) (see at least paragraphs 6, 7, Claim 1)

obtaining a second identifier (The data that is used to generate a device graph may include identifiers for each specific device and/or user of such device; wherein at least some of the user profile data that are copied include gender and age user profile data, wherein the data distribution includes associating different unique aggregated profile identifiers with different sets of related devices' user identifiers and their associated user profile data) (see at least paragraphs 6, 7, Claim 1);

determining, using a classifier trained on a plurality of mappings between a plurality of identifiers and a plurality of users (User profile and/or media content profile data may also be provided by the publisher with the bid request. User profile and media content profile data that pertains to the bid request data may be retrieved in operation 604. For example, this retrieval process may be performed to obtain user or media content data that was not provided in the bid request if a user ID and/or media content ID (u and w) is provided in the bid request and user and media content profile data is retrievable. For instance, the DSP retrieves user and media content profiles (and/or other type of data) that were previously stored and mapped to the user ID and media content ID (u and w) provided in the bid request. For instance, user profile data that is associated with devices that are related to the device associated with the current user ID may also be retrieved; the DSPs 1002 may obtain mappings between user profile data and user IDs (1024a) and mappings between page profile data and universal resource locators or URLs (1024b)), a probability that the first identifier and the second identifier are associated with a first user (obtaining a device graph representing a plurality of devices and a plurality of confidence scores that indicate probabilities of specific related ones of the devices being associated with a same user or a closely related set of users based on user on-line activity with such devices, wherein the device graph include a user identifier for each device), wherein the classifier is trained to generate a probability that two input identifiers are associated with a particular user, the determining comprising (This probability may be computed using any suitable techniques, such as a machine learning algorithm. Several example techniques are described in the paper: D. Agarwal, R. Agrawal, and R. Khanna, "Estimating rates of rare events with multiple hierarchies through scalable log-linear models", ACM SIGKDD Conf. on Knowledge Discovery and Data Mining, 2010, which paper is incorporated herein by reference for providing a technique for determining probability of an actions, such as user conversion or other actions with respect to impressions. Probability of conversion depends on past conversion rates of particular users with respect to particular media content and location, ad placement, and context (see at least paragraphs 7, 71, 81, 113, Claim 1);

determining one or more features associated with each of the first identifier and the second identifier (The data that is used to generate a device graph may include identifiers for each specific device and/or user of such device; wherein at least some of the user profile data that are copied include gender and age user profile data, wherein the data distribution includes associating different unique aggregated profile identifiers with different sets of related devices' user identifiers and their associated user profile data) (see at least paragraphs 6, 7, Claim 1), and

applying the classifier to the features of the first identifier and the second identifier to generate the probability of classifying the first identifier and the second identifier as associated with the first user (The data that is used to generate a device graph may include identifiers for each specific device and/or user of such device; wherein at least some of the user profile data that are copied include gender and age user profile data, wherein the data distribution includes associating different unique aggregated profile identifiers with different sets of related devices' user identifiers and their associated user profile data) (see at least paragraphs 6, 7, Claim 1);

determining that the probability that the first identifier and the second identifier are associated with the first user satisfies a specified level of confidence (confidence metrics) (see at least paragraphs 6, 7, 46);

bridging the first identifier and the second identifier in response to the determining that the probability satisfies a specified level of confidence (Each relationship may be associated with one or more confidence metrics such as a probability that the devices are related. Before data aggregation is performed, it may first be determined whether the confidence in the relatedness is above a predetermined threshold. The threshold may be selected based on a personal preference as to the tradeoffs between accuracy and the amount of data spread/referenced across devices. For example, a confidence threshold of 5% would result in a huge data spread and low accuracy, while a confidence threshold of 100% would result in a small spread that is very accurate (see at least paragraphs 46, 80, 81); 

performing, using the bridging of the first identifier and the second identifier, an action associated with the first user (providing a technique for determining probability of an actions, such as user conversion or other actions with respect to impressions. Probability of conversion depends on past conversion rates of particular users with respect to particular media content and location, ad placement, and context) based on activity associated with both the first identifier and the second identifier (the DSPs 1002 may obtain mappings between user profile data and user IDs (1024a) and mappings between page profile data and universal resource locators or URLs (1024b). As described above, user and/or media content profile data may be provided in bid requests by the publisher) (see at least paragraphs 7, 71, 80-81, 113).

With regard to Claims 3, 10, 17, Shah teaches wherein the first identifier is associated with a first device, wherein the second identifier is associated with a second device, wherein performing of the action comprises attributing a conversion on a website accessed using the second device following presentation of content on the first device (see at least paragraphs 7, 71-74, 80-81, 113).

With regard to Claims 4, 11, 18, Shah teaches wherein the first identifier is a social media identifier, wherein the second identifier is a guest identifier, wherein performing of the action comprises attributing a conversion on a website accessed using the second identifier following presentation of content on a social media platform (see at least paragraphs 7, 71-74, 80-81, 113).

With regard to Claims 5, 12, 19, Shah teaches wherein the presentation of content on the social media platform takes place at a first time, wherein presentation of content on website takes place at a second time, wherein the attributing of the conversion comprises determining that a difference between the second time and the first time is less than a specified threshold amount (see at least paragraphs 8, 44, 79-81).

With regard to Claims 6, 13, 20, Shah teaches wherein the first identifier is a device identifier, wherein the first identifier is obtained with a request for content, wherein the second identifier is a partner identifier, wherein the performance of the action is based on information associated with the partner identifier (see at least paragraph 118).

With regard to Claims 7, 14, 21, Shah teaches wherein the first identifier is a social media identifier, wherein the second identifier is a device identifier, wherein the performance of the action comprises transmitting data indicative of the bridging of the first identifier and the second identifier to a content provider (see at least paragraphs 7, 71-74, 80-81, 113).

With regard to Claims 8, 15, 22, Shah teaches:

the first identifier is one identifier among: one of more device identifiers, one or more social media identifiers, one or more partner user identifiers, and one or more guest identifiers (see at least paragraphs 7, 71-74, 80-81, 113, 118, Claim 1);

the second identifier is another identifier among: the one of more device identifiers, the one or more social media identifiers, the one or more partner user identifiers, and the one or more guest identifiers (see at least paragraphs 7, 71-74, 80-81, 113, Claim 1); and

the performing of the action comprises attributing a user interaction with digital content on a website accessed using a second device following presentation of content on a first device (see at least paragraphs 7, 71-74, 80-81, 113).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3624